DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 27 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,993,797 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Franklin S. Abrams on 27 July 2022.
The application has been amended as follows:

16. (Currently Amended) A composition comprising: 
a first material that is selected from an acrylate, a fluorinated polymer, a polyimide, a collamer, a silicone, or a polyolefin; and 
a second material that is a biodegradable polymer selected from the group consisting of poly(L- lactic acid) (PLLA), poly(lactic-co-glycolic acid) (PLGA) and combinations thereof, and comprises at least one encapsulated compound; 
wherein the first material is attached covalently via an acid group or an amine group to the second material, and wherein the encapsulated compound is a drug and is controllably released over a period of time;
wherein the second material is surface activated by treatment with sodium hydroxide so as to provide a free acid group prior to covalent attachment to the first material, or surface activated by treatment with a diamino linker so as to provide a free amine group prior to covalent attachment to the first material; and
wherein the composition is a component of a medical device.

18. (Currently Amended) The composition of claim 16, wherein the first material [[

20. (Canceled)

21. (Canceled)

27. (Currently Amended) An intraocular implant comprising: 
a first material that is selected from an acrylate, a fluorinated polymer, a polyimide, a collamer, a silicone, or a polyolefin; and 
a second material that is a biodegradable polymer selected from the group consisting of poly(L- lactic acid) (PLLA), poly(lactic-co-glycolic acid) (PLGA) and combinations thereof, and comprises at least one encapsulated drug compound; 
wherein the first material is attached covalently via an acid group or an amine group to the second material, and wherein the encapsulated drug compound is controllably released from the implant over a period of time after a surgical implantation;
wherein the second material is surface activated by treatment with sodium hydroxide so as to provide a free acid group prior to covalent attachment to the first material, or surface activated by treatment with a diamino linker so as to provide a free amine group prior to covalent attachment to the first material.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a composition comprising the combination of structural and functional limitations as set forth in above-amended independent claims 16 and 27, particularly comprising:
a first material that is selected from an acrylate, a fluorinated polymer, a polyimide, a collamer, a silicone, or a polyolefin; and 
a second material that is a biodegradable polymer selected from the group consisting of poly(L- lactic acid) (PLLA), poly(lactic-co-glycolic acid) (PLGA) and combinations thereof, and comprises at least one encapsulated compound; 
wherein the first material is attached covalently via an acid group or an amine group to the second material, and wherein the encapsulated compound is a drug and is controllably released over a period of time;
wherein the second material is surface activated by treatment with sodium hydroxide so as to provide a free acid group prior to covalent attachment to the first material, or surface activated by treatment with a diamino linker so as to provide a free amine group prior to covalent attachment to the first material; and
wherein the composition is a component of a medical device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub No. 2006/0035854 A1
US PG Pub No. 2014/0073210 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/            Primary Examiner, Art Unit 3774